          Case 3:19-cv-01533-VLB Document 35 Filed 10/24/19 Page 1 of 3


                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


JAMES BERMAN, CHAPTER 7 TRUSTEE
FOR THE SUBSTANTIVELY CONSOLIDATED                           NO. 3:19-CV-01533- (VLB)
ESTATE OF MICHAELS. GOLDBERG, LLC
AND MICHAEL S. GOLDBERG

               Plaintiff,
v.

SCOTT A LABONTE; SALLY A. LABONTE;
SCOTT A. LABONTE, TRUSTEE OF THE
SCOTT A. LABONTE REVOCABLE TRUST;
SALLY A. LABONTE, TRUSTEE OF THE
SCOTT A. LABONTE REVOCABLE TRUST;
SALLY A. LABONTE, TRUSTEE OF THE
SCOTT A. LABONTE DYNASTY TRUST;
ROLAND G. LABONTE; ROLAND G.
LABONTE, TRUSTEE OF THE SCOTT A.
LABONTE DYNASTY TRUST; ROLAND G.
LABONTE, TRUSTEE OF THE ROLAND G.
LABONTE REVOCABLE TRUST; MARILYN
P. LABONTE; MARILYN P. LABONTE,
TRUSTEE OF THE MARILYN P. LABONTE
2015 REVOCABLE TRUST; MARILYNP.
LABONTE TRUSTEE OF THE MARILYN P.
LABONTE REVOCABLE TRUST; JOSEPH
W. SPARVERI, JR.; JOSEPH W. SPARVERI,
JR., TRUSTEE OF THE SCOTT A. LABONTE
DYNASTY TRUST; LAWRENCE J. MARKS;
JULIANO & MARKS, LLC; PAULL.
BOURDEAU and ROBERT A. LANDING,

               Defendants.
                                                             OCTOBER 24, 2019


                                         APPEARANCE

To the Clerk of this Court and all parties of record:

Enter my appearance as counsel in this case for: Joseph W. Sparveri, Jr. and Joseph W.

Sparveri, Jr., Trustee of the Scott A. LaBonte Dynasty Trust.


October 24, 2019                                     /Isl/ Thomas J. Mm:phy   (ct07959)
Date                                                 Signature
             Case 3:19-cv-01533-VLB Document 35 Filed 10/24/19 Page 2 of 3


ct07959                                       Thomas J. Mur;phy, Esq.
Connecticut Federal Bar Number                Print Clearly or Type Name


(860) 278-5555                                Cowdery & Murphy, LLC
Telephone Number                              280 Trumbull Street, 22nd Floor
                                              Hartford, CT 06103
(860) 249-0012                                Address
Fax Number
                                              tmur;phy@cowde:tymUll)hy.com
                                              E-mail Address
          Case 3:19-cv-01533-VLB Document 35 Filed 10/24/19 Page 3 of 3



                                  CERTIFICATE OF SERVI-CE

        I hereby certify that on October 24, 2019, a copy of the foregoing Appearance was filed
electronically. Notice of this filing will be sent by e-mail to all parties by operation of the Court's
electronic filing system or by mail to anyone unable to accept electronic filing as indicated on the
Notice of Electronic Filing. Parties may access this filing through the Court's CM/ECF System.

                                                                /Isl/ Thomas J. Mw:phy (ct07959)
                                                               Thomas J. Murphy
